UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6086



GARY M. ALLEN,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Sol Blatt, Jr., Senior District
Judge. (CR-96-986, CA-00-4016-9-8)


Submitted:   May 21, 2003                  Decided:   June 26, 2003


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary M. Allen, Appellant Pro Se. Robert Hayden Bickerton, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary Allen seeks to appeal the district court’s order denying

his 28 U.S.C. § 2255 (2000) motion.    An appeal may not be taken

from the final order in a motion under § 2255 unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court on the merits absent “a

substantial showing of the denial of a constitutional right.”     28

U.S.C. § 2253(c)(2) (2000).    We have independently reviewed the

record and conclude Allen has not made the requisite showing.*   See

Miller-El v. Cockrell,        U.S.     , 123 S. Ct. 1029 (2003).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       To the extent Allen seeks to raise issues not properly
presented to the district court, we find they are waived. See Muth
v. United States, 1 F.3d 246, 250 (4th Cir. 1993) (holding claims
raised for first time on appeal will not be considered absent
exceptional circumstances).


                                2